  Case: 4:19-cv-00372-RLW Doc. #: 3 Filed: 05/10/19 Page: 1 of 4 PageID #: 33




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

FADY QUMSEYA d/b/a CONOCO #19,                   )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )   Case No. 4:19-CV-00372 RLW
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
       Defendant.                                )

                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

       COMES NOW Defendant, United States of America, by and through Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Steven K. Luther, Assistant

United States Attorney for said district, and for its answer to Plaintiff’s complaint states as

follows:

       Defendant denies each and every material allegation contained in Plaintiff’s complaint

except those hereinafter expressly and specifically admitted.

       1.      Defendant admits the allegations in paragraph 1 of the complaint.

       2.      Defendant admits the allegations in paragraph 2 of the complaint.

       3.      Defendant admits that it withdrew Plaintiff’s authorization to participate as a

retailer in the Supplemental Nutrition Assistance Program (SNAP). The remaining allegations in

paragraph 3 of the complaint are legal conclusions to which no response is required.

       4.      The allegations in paragraph 4 of the complaint are legal conclusions to which no

response is required.

       5.      Defendant admits that, in a letter dated August 22, 2018, it notified Plaintiff that

Defendant had withdrawn Plaintiff’s authorization to participate as a retailer in SNAP. A true



                                               -1-
   Case: 4:19-cv-00372-RLW Doc. #: 3 Filed: 05/10/19 Page: 2 of 4 PageID #: 34




and accurate copy of this letter is attached as Exhibit A to the complaint and that document

speaks for itself. Defendant denies any remaining allegations contained in paragraph 5 of the

complaint.

        6.      Defendant admits that Plaintiff, in a letter dated August 27, 2018, timely appealed

Defendant’s August 22, 2018 decision to withdraw Plaintiff’s authorization to participate as a

retailer in SNAP. Defendant further admits that Plaintiff’s October 1, 2018 letter, which is

attached as Exhibit B to the complaint, was submitted to Defendant in support of Plaintiff’s case,

and that letter speaks for itself. Defendant denies that Plaintiff’s appeal was dated October 1,

2018, and denies any remaining allegations contained in paragraph 6 of the complaint.

        7.      Defendant admits that it issued a Final Agency Decision dated January 30, 2019,

which sustained Defendant’s decision to withdraw Plaintiff’s authorization to participate as a

retailer in SNAP. A true and accurate copy of Defendant’s Final Agency Decision is attached as

Exhibit C to the complaint, and that document speaks for itself. Defendant denies any remaining

allegations contained in paragraph 7 of the complaint.

        8.      The allegations in paragraph 8 of the complaint are legal conclusions to which no

response is required.

        9.      The allegations in paragraph 9 of the complaint are legal conclusions to which no

response is required.

              COUNT I – JUDICIAL REVIEW OF FINAL AGENCY DECISION

        10.     Defendant incorporates by reference its responses to Paragraphs 1-9 of the

complaint, as if fully set forth herein.

        11.     Defendant denies the allegations in paragraph 11 of the complaint, including

subparagraphs (a)-(c).



                                                -2-
  Case: 4:19-cv-00372-RLW Doc. #: 3 Filed: 05/10/19 Page: 3 of 4 PageID #: 35




       The final, unnumbered paragraph of the complaint contains a request for relief and as

such requires no response. To the extent a response is required, Defendant denies the allegations

contained in this paragraph.



                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff’s complaint fails to state a claim upon which relief may be granted.

       2.      To the extent that Missouri or federal common or statutory law governing this

action limits or bars Plaintiff’s causes of action and/or remedies, such law applies in this case.

       3.      Defendant United States reserves the right to assert any additional defenses or

affirmative defenses which are determined to exist during the discovery in this case.

       WHEREFORE, having fully answered, Defendant respectfully requests that Plaintiff’s

complaint be dismissed with prejudice, that Defendant be awarded costs and fees incurred

herein, and any other and further relief this Court deems just and proper.



DATE: May 10, 2019                                    Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                       /s/ Steven K. Luther
                                                      STEVEN K. LUTHER #266570CA
                                                      Assistant United States Attorney
                                                      Thomas F. Eagleton U.S. Courthouse
                                                      111 South Tenth Street, 20th Floor
                                                      St. Louis, MO 63102
                                                      (314) 539-3892 – telephone
                                                      (314) 539-2287 – facsimile
                                                      steven.luther@usdoj.gov




                                                -3-
  Case: 4:19-cv-00372-RLW Doc. #: 3 Filed: 05/10/19 Page: 4 of 4 PageID #: 36




                             CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, the foregoing was served by operation of the
Court’s electronic filing system upon the following:

      Jay L. Kanzler, Jr. #41298MO                                     Attorney for Plaintiff
      WITZEL KANZLER & DIMMITT LLC                                       FADY QUMSEYA
      2001 S. Big Bend Blvd.
      St. Louis, MO 63117
      (314) 645-5367 – telephone
      (314) 645-5687 – facsimile


                                                /s/ Steven K. Luther
                                               STEVEN K. LUTHER
